06/24/2021



                                                                                           Case Number: DA 21-0272




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 21-0272

COREY ALAN RUBIN and DON
HAUTH,

            Plaintiffs and Appellees,
-vs-
                                                     ORDER OF MEDIATOR APPOINTMENT
BRENT E. HUGHES and GRACE
HUGHES, husband and wife,

            Defendants and Appellants.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Vanessa M. Ceravolo, Esq., whose name appears next
on the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this June 24, 2021.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Sean S. Frampton, Paul A. Sandry, Vanessa M. Ceravolo, Esq.